OPINION

The opinion was delivered
PER CURIAM.
Hall received a life sentence for aggravated sexual assault. The Court of Appeals held that during the closing argument of the punishment phase, the State improperly commented on Hall’s failure to testify.1 As a result, the Court of Appeals reversed and remanded this case to the trial court for a new punishment hearing.2
We granted the State’s petition for discretionary review to address whether the Court of Appeals erred in finding that there was a comment on Hall’s failure to testify. We have determined that our decision to grant review was improvident. Therefore, the petition is dismissed.

. Hall v. State, 13 S.W.3d 115, 120 (Tex.App.—Ft. Worth 2000).


. Id.